ACCEPTED
                                                                                   14-14-00739-CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              8/17/2015 2:56:00 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                             NO. 14-14-00739-CV

                                                                 FILED IN
                                                          14th COURT OF APPEALS
                       IN THE COURT OF APPEALS               HOUSTON, TEXAS
                                                          8/17/2015 2:56:00 PM
             FOR THE FOURTEENTH DISTRICT OF             TEXAS
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk

                                  AT HOUSTON


 ALTA MESA HOLDINGS, L.P., ALTA MESA ACQUISITION SUB, LLC,
       THE MERIDIAN RESOURCE & EXPLORATION LLC
          CHANGE IN CONTROL SEVERANCE PLAN,
     AND THE MERIDIAN RESOURCE & EXPLORATION, LLC,

                                                           Appellants,

                                      v.

                  STEVEN IVES AND LLOYD DELANO,

                                                           Appellees.

     UNOPPOSED MOTION TO RESCHEDULE ORAL ARGUMENT


TO THE HONORABLE COURT OF APPEALS:

      Appellants, Alta Mesa Holdings, L.P., Alta Mesa Acquisition Sub, LLC,

The Meridian Resource & Exploration LLC Change In Control Severance Plan,

and The Meridian Resource & Exploration, LLC, (collectively, “Alta Mesa”) file

this Unopposed Motion to Reschedule Oral Argument currently set for Thursday,

September 24, 2015 at 2:00 p.m.
                                        I.

        On Monday, August 3, counsel for Alta Mesa received notice that this case

was set for oral argument on September 24, 2015 at 2:00 p.m. Counsel respectfully

requests that oral argument be rescheduled. Counsel does not make this request

lightly and understands the hardship it causes the Court to change its docket.

However, lead appellate counsel Polly Fohn, who will be presenting oral argument,

just gave birth to her first son on Sunday, July 26, and is expected to be on

maternity leave through November 16, 2015.

                                    PRAYER

        For these reasons, Appellants, Alta Mesa Holdings, L.P., Alta Mesa

Acquisition Sub, LLC, The Meridian Resource & Exploration LLC Change In

Control Severance Plan, and The Meridian Resource & Exploration, LLC,

respectfully urge the Court to reset oral argument for a date after November 16,

2015.




                                       -2-
 Respectfully submitted,


 /s/ Matthew T. Deffebach
 Matthew T. Deffebach
 State Bar No. 24012516
 Benjamin L. Mesches
 State Bar No. 24032737
 Liz E. Klingensmith
 State Bar No. 24046496
 Polly Fohn
 State Bar No. 24065318
 HAYNES AND BOONE, LLP
 1221 McKinney, Suite 2100
 Houston, Texas 77010
 Telephone: (713) 547-2000
 Telecopier: (713) 547-2600
 Matthew.Deffebach@haynesboone.com
 Ben.Mesches@haynesboone.com
 Liz.Klingensmith@haynesboone.com
 Polly.Fohn@haynesboone.com

 ATTORNEYS FOR APPELLANTS,
 ALTA MESA HOLDINGS, L.P., ET
 AL.




-3-
                    CERTIFICATE OF CONFERENCE

      In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, I certify that I conferred with Mr. Mark J. Levine, counsel for
Appellees, concerning this request to reschedule oral argument. Mr. Levine does
not oppose the relief requested.


                                       /s/ Matthew Deffebach
                                       Matthew Deffebach




                                     -4-
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the Unopposed Motion to
Reschedule Oral Argument has been served on the following counsel in accordance
with the Texas Rules of Appellate Procedure via e-service on this 17th day of
August, 2015:

Counsel for Appellees,
Steven Ives and Lloyd Delano:

      Mark J. Levine
      WEYCER, KAPLAN, PULASKI
        & ZUBER, PC
      11 Greenway Plaza, Suite 1400
      Houston, Texas 77046


                                       /s/ Matthew Deffebach
                                       Matthew Deffebach




15277482.2                            -5-